GRAVES, J.
This ease involves a part of the same questions involved in the case of State ex rel. Randolph County v. Evans, decided at this term. In this case the State Superintendent of Schools admits that the enumeration of the St. Joseph School District for the year 1911 is correct, but charges that in previous years they were excessively fraudulent, and that said school district by reason of such frauds had received more than it is entitled to receive for the year 1911, and for that reason he declined to apportion to It any funds for the year 1911. The opinion in the Randolph County case should be read in connection with this case. For the reasons given in the Randolph County case, supra, page 95, the motion to strike out in this case should be sustained and it is so ordered.
Valliant, C. J., Woodson and Ferriss, JJ., concur; Lamm, Kennish and Brown, JJ., concur in result.